UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6110



DANIEL LEO WILLIAMS,

                                             Plaintiff - Appellant,

          versus


MR. WOODARD; NORTH CAROLINA DEPARTMENT OF COR-
RECTIONS, Division of Health Services; DOCTOR
LIGHTSEY; DOCTOR KYERMARTEN,

                                            Defendants - Appellees,

          and


JAMES B. HUNT, JR.; THEODIS BECK,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Senior District
Judge. (CA-00-267-5-3-F)


Submitted:   April 27, 2001                    Decided:   May 4, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Daniel Leo Williams, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Daniel Leo Williams appeals the district court’s order dis-

missing one of the defendants in his 42 U.S.C.A. § 1983 (West Supp.

2000) complaint.   We dismiss the appeal for lack of jurisdiction

because the order is not appealable.      This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).   The order here appealed is neither a

final order nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2